In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                           No. 11-306V
                                     Filed: February 27, 2013

*************************************
BRIAN TITE,                                 *         NOT TO BE PUBLISHED
                                            *
              Petitioner,                   *         Special Master Zane
                                            *
        v.                                  *         Stipulation; influenza (flu) vaccine;
                                            *         Guillain-Barre Syndrome (“GBS”)
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
                                            *
*************************************
Isaiah Kalinowski, Maglio, Christopher, and Toale, Sarasota, FL, for Petitioner
Claudia Gangi, United States Dep’t of Justice, Washington, DC, for Respondent

                                 UNPUBLISHED DECISION 1

        On February 26, 2013, the parties in the above-captioned case filed a Stipulation
memorializing their agreement as to the appropriate amount of compensation in this case.
Petitioner alleged that he suffered from Guillain-Barre Syndrome (“GBS”) as a consequence of
his receipt of the influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury
Table, 42 C.F.R § 100.3(a), and which he received on or about September 10, 2010. Petitioner
alleges that he experienced the residual effects of this injury for more than six months. Petitioner
also represents that there have been no prior awards or settlement of a civil action for these

1
 Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. If the Special Master, upon review, agrees that the identified material fits within the
banned categories listed above, the Special Master shall redact such material from public access.
42 U.S.C. § 300aa-12 (d) (4); Vaccine Rule 18 (b).




                                                 1
damages. Petitioner seeks compensation related to his injuries pursuant to the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10 to 34.

        Respondent denies that the flu vaccine caused Petitioner’s GBS or any other injury and
denies that Petitioner’s current disabilities are sequelae of his alleged vaccine-related injury.
Nonetheless, the parties have agreed informally to resolve this matter. Stipulation, Appendix A
hereto.

       The undersigned hereby ADOPTS the parties’ said Stipulation, attached hereto as
Appendix A, and awards compensation in the amount and on the terms set forth therein.
Specifically, Petitioner is awarded:

           a. a lump sum of $220,000.00, in the form of a check payable to Petitioner; and

           b. a lump sum of $80,000.00, in the form of a check payable to petitioner and
              The Missouri HealthNet Division, Third Party Liability, P.O. Box 6500,
              Jefferson City, MO, 65102.

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a), except as set forth in paragraph 8.a.

        The Court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                              s/ Daria J. Zane
                                              Daria J. Zane
                                              Special Master




2
  This document constitutes a final “decision” in this case pursuant to 42 U.S.C. § 300aa-
12(d)(3)(A). Unless a motion for review of this decision is filed within 30 days, the Clerk of the
Court shall enter judgment in accordance with this decision. Pursuant to Vaccine Rule 11(a), the
parties can expedite entry of judgment by each party filing a notice renouncing the right to seek
review by a United States Court of Federal Claims judge.

                                                 2